Citation Nr: 0516044	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  04-18 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to March 
1946.  He is a recipient of, among others, the Purple Heart 
medal, and the Combat Medical Corpsman Badge.  

By an initial decision in June 1989, the RO denied service 
connection for hearing loss.  Although the veteran was 
notified of the decision, he did not initiate an appeal.  

In February 1998, the veteran moved to reopen his claim for 
service connection for hearing loss.  Although the claim was 
initially denied by the Regional Office (RO) in January 2001, 
the Board of Veterans' Appeals (Board) reopened the claim and 
remanded the matter to the RO for additional development.  

This case comes before the Board on appeal from a decision 
rendered by the Buffalo, New York RO of the Department of 
Veterans Affairs (VA) that granted service connection for 
bilateral hearing loss and assigned a noncompensable (zero 
percent) evaluation.  The appellant indicated disagreement 
with that decision and, after being furnished a statement of 
the case, filed a substantive appeal.  

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected bilateral hearing 
loss, the Board has characterized this issue in accordance 
with the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.

In May 2005, the Board granted the appellant's motion to 
advance his case on the docket on the basis of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900.  




FINDINGS OF FACT

1.  Speech discrimination scores obtained during VA 
audiologic testing in February 2003 were inconsistent and not 
reliable for purposes of evaluating the veteran's service-
connected bilateral hearing loss.  

2.  The veteran has bilateral hearing loss manifested by 
Level III hearing loss in the right ear and Level II hearing 
loss in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.85-4.87 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, the veteran filed a claim to reopen 
service connection for hearing loss in February 1998.  By way 
of an August 2001 letter, pursuant to the VCAA, the RO 
advised the appellant of the types of evidence that needed to 
send to VA in order to substantiate the claim, as well as the 
types of evidence VA would assist in obtaining.  
Specifically, he was advised to identify evidence showing 
treatment for hearing loss since service.  In addition, the 
veteran was informed of the responsibility to identify, or to 
submit evidence directly to VA.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  Finally, the letter 
advised the veteran of the evidence it had received in 
connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

In March 2003, the RO granted service connection for hearing 
loss and assigned noncompensable disability evaluation.  He 
has since voiced his disagreement with the assigned 
noncompensable rating.  On December 22, 2003, the VA General 
Counsel issued VA O.G.C. Prec. Op. No. 8-2003, which 
addresses the question of whether further VCAA notification 
is required for "downstream" issues on which a Notice of 
Disagreement (NOD) has been filed (such as the rating or 
effective date assigned following a grant of service 
connection).  The opinion held that, "If, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue."  VAGCPRECOP 08-03; 69 Fed. Reg. 25180 (2004).  
The Board is bound by this opinion.  38 U.S.C.A. § 7104 (West 
2002).  Therefore, to the extent that this case has arrived 
at the Board in appellate status, VCAA requirements have been 
met.  However, VA is not excused from undertaking any 
additional actions requiring VCAA duty to assist or notice to 
the veteran.

The Board also finds that all necessary development has been 
accomplished.  The veteran submitted a copy of a January 1998 
private audiologic evaluation and identified further 
treatment through the VA medical center.  The RO has obtained 
the veteran's VA outpatient treatment records.  Moreover, the 
veteran was afforded a VA examination as noted below.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background and Analysis

A January 1998 private audiologic examination noted that the 
veteran had a moderate to severe hearing loss in both ears.  
The veteran reportedly was exposed to explosion involving 
artillery shells at close range during service.  The examiner 
noted that the sensory neural hearing loss was possibly noise 
induced.  

The veteran underwent a VA audiologic examination in February 
2003.  Therein, the veteran reported a history of noise 
exposure during service.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
55
50
70
LEFT

30
35
50
60

Speech audiometry revealed speech recognition ability of 68 
percent on recorded CNC word lists and 72 percent in live 
voice CNC word lists in the right ear and of 68 percent on 
recorded CNC word lists, and 88 percent in live voice CNC 
word lists in the left ear. 

The examiner noted that the speech discrimination scores were 
variable based upon the use of recorded or live word lists.  
The examiner "highly suggested" that the rating board only 
use the pure tone audiometry results when rating the 
appellant.  

Finally, the examiner opined that noise exposure during his 
military service was at least as likely as not related to his 
current hearing loss.  

VA outpatient treatment records from 1998 to March 2004 are 
of record.  They contain a reference to hearing loss in 1998.  
A March 2004 treatment record noted that the veteran was 
fitted for bilateral hearing aids.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometric tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.86 (2003).  
Hearing loss evaluations are determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation for hearing 
impairment based on a combination of the percent of speech 
discrimination and the puretone threshold average.  38 C.F.R. 
§ 4.85(b) (2004).  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation for hearing impairment based only 
on the puretone threshold average.  Table VIa will be used 
when the examiner certifies that the use of speech 
discrimination tests is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provision of 4.86.  
38 C.F.R. § 4.85(c) (2004).  

In this matter, the VA audiologic examination in February 
2003 revealed puretone thresholds of 35, 55, 50, and 70 for 
the right ear and 30, 35, 50 and 60 for the left ear.  The 
puretone threshold average is 53 for the right ear and 44 for 
the left ear.  Application of these scores to Table VIa 
results in designation of III for the right ear and II for 
the left ear.  When these designations of impaired efficiency 
are applied to Table VII, the percentage evaluation for 
hearing impairment is noncompensable.  

The veteran's appointed service representative contends that 
the Board should consider the veteran's speech discrimination 
and apply Table VI in adjudicating the claim.  In this case, 
however, the examiner noted the inconsistency in speech 
discrimination scores, opined that they were unreliably, and 
highly suggested that the rating board apply Table VIa rather 
than Table VI.  The Board finds that the VA audiologists 
explanation of the speech discrimination scores in concert 
with his recommendation to adjudicate the claim on the basis 
of the puretone threshold average only is akin to a 
certification under 38 C.F.R. § 4.85(c).  As such, in the 
absence of competent medical evidence to the contrary, the 
Board has only applied Table VIa in adjudicating the claim.  

The Board has considered statements in the record with regard 
to the severity of the veteran's hearing loss and the Board 
in no way discounts the difficulties that the veteran 
experiences as a result of his hearing loss.  However, it 
must be emphasized that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designation assigned 
after audiometry results are obtained.  Hence, the Board has 
no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
study of record.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Accordingly, the Board finds that a compensable evaluation 
for bilateral hearing loss is not warranted.  In making this 
determination, the Board has considered the propriety of 
assigning "staged ratings" per Fenderson, supra.  However, 
in this matter, at no point since the effective date of the 
grant of service connection does the evidence approximate the 
criteria for a compensable evaluation.  Hence, staged ratings 
are not warranted.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.  


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


